Bradley, J.:
The evidence tends to prove that the cow and heifer in question belonged to the wife of the plaintiff up to the time of her death, in December, 1885, and of that fact he gave the defendant notice prior to the sale. This levy of the execution was made July 17, 1886. The cow and heifer wére then in the custody or possession of the plaintiff. And it is contended that on the assumption that the property was the estate of his deceased wife, the possession of the plaintiff enabled him to recover for the taking and conversion of it within the rule that, as against a wrong-doer or a party who is ,a stranger to the title, the lawful possession is sufficient to support a.n action. (Duncan v. Spear, 11 Wend., 54; Stowell v. Otis, 71 N. Y., 36; Wheeler v. Lawson, 103 N. Y., 40.) But this proposition as applied to an action for the conversion- of property rests upon the ground that -the plaintiff bringing it has some property general or special in the subject of the action. (Faulkner v. Brown, 13 Wend., 63; McLaughlin v. Waite, 9 Cow., 670; Scofield v. Whitelegge, 10 Abb. N. S., 104.) And his possession is evidence of such property in him,- and the fight of recovery -cannot be *50defeated by showing title in another unless the defendant in some manner connects himself with it. (Hoyt v. Van Alstyne, 15 Barb., 568; Wheeler v. Lawson, supra) The doctrine applicable in such cases is, that while possession of the plaintiff is prima facie evidence only of the requisite. property in him to maintain the action, it is practically conclusive of such right ■ as against a wrong-doer or intruder having no right as against the plaintiff or in the title derived from another having it. Here, however, the defendant was lawfully proceeding to take the property of the plaintiff subject to levy, and as against him the plaintiff cannot assert his right of property of which his possession was the prima facie evidence. And there is no other ground upon which he can maintain the action. The defendant, as against him, is not a' wrong-doer or a stranger to his right of property, although such right was merely that which the bare possession gave to him. Treating him as an executor de son tort the plaintiff could not maintain an action in a representative ■capacity and make the title which his wife had at the time of her ■death available as against the defendant. This right on the'assumption that the property then was hers, is in her personal representative, which relation the plaintiff in this action does not appear to have, but the contest is simply one between him, individually, and the defendant, who sought to charge the plaintiff’s property in execution .against him.. The action, therefore, has no support in the fact that the property belonged to the estate of Mrs. Chamberlain, deceased, although as against her personal representative the defendant may have been a wrong-doer in taking and selling the property, and liable.
The other question is whether the plaintiff was a householder or had a family for which he provided within the meaning of the statute at the time the levy was made by the defendant. If he was .such, some of the property in question was exempt from levy and isale upon the execution and the plaintiff was entitled to recover. (Code Civil Pro., §§ 1390, 1391.) The death of his wife left the plaintiff without a family, and he so remained until after the sale in question. The wife of his adult son, who resided a few miles distant, occasionally, and there is evidence tending to prove weekly, came to the plaintiff’s house, did washing, baking, and such things as were required to put the house in order; that her children came with her and they usually remained there over night and some times two *51nights while she was engaged as before mentioned, but she and the children resided with her husband at his home, and the latter provided for them. The plaintiff did not provide for them and they were not his family. The term householder as used in the statute has a very well defined meaning, and imports the master or head of a family who reside together and constitute a household^ And the statute is entitled to a liberal construction with the view to effectuate its purpose, which is the protection of families against being by the process of execution divested of the necessaries for support, which the exempted articles may furnish and provide the means to supply. (Woodward v. Murray, 18 Johns., 400; Bowne v. Witt, 19 Wend., 475 ; Griffin v. Sutherland, 14 Barb., 456; Kneettle v. Newcomb, 22 N. Y., 249, 252; Cantrell v. Conner, 51 How., 45.) And it has been held that a person living in a hired house and keeping servants and boarders is a householder. (Hutchinson v. Chamberlin, 11 N. Y. Leg. Obs., 248.)
The difficulty in the defense of the case at bar is, that while the plaintiff- had a house in which he resided, he had no family or persons there or elsewhere for whom he provided or who constituted a household; he therefore came within neither alternative. He was not a householder nor did lie have a family for which he provided. The situation for exemption was not one of temporary suspension merely, because there were no persons anywhere, -who could be treated as members of his family, to return to his house to live, or who were dependent upon him. So far as appears his children were adults and had homes of their own. The purpose for which his daughter-in-law came there was to aid him temporarily only from time to time, and was not more effectual to make a household than would occasional visits of neighbors. The most liberal interpretation of the legislative purpose that can be given to the statute of exemption does not seem to place the plaintiff within its provisions.
The motion for a new trial should be denied and judgment ordered upon the verdict. .
Smith, P. J. and Childs, J., concurred.
Motion for new trial denied and judgment ordered for the defendant on the verdict.